Exhibit 99.1 ***FOR IMMEDIATE RELEASE*** For:ZIONS BANCORPORATION Contact: James Abbott One South Main, 15th Floor Tel: (801) 524-4787 Salt Lake City, Utah July 18, 2011 Harris H. Simmons Chairman/Chief Executive Officer ZIONS BANCORPORATION REPORTS EARNINGS OF $0.16 PER DILUTED COMMON SHARE FOR SECOND QUARTER 2011 SALT LAKE CITY, July 18, 2011 – Zions Bancorporation (Nasdaq: ZION) (“Zions” or “the Company”) today reported second quarter net earnings applicable to common shareholders of $29.0 million or $0.16 per diluted common share, compared to $14.8 million or $0.08 per diluted share for the first quarter of 2011. Excluding the noncash effects of the discount amortization on convertible subordinated debt and additional accretion on acquired loans, net earnings were $82.4 million or $0.45 per diluted share for the second quarter of 2011 compared to $52.6 million or $0.29 per diluted share for the first quarter of 2011. Second Quarter 2011 Highlights · Net loans and leases grew $278 million compared to a decline of $202 million during the first quarter. · Major credit indicators improved, thus the provision for loan losses declined to $1.3 million from $60 million in the first quarter. · Net charge-offs declined 20% to $113 million compared to $141 million in the first quarter. · The net interest margin decreased to 3.62% from 3.76% in the first quarter, due to the higher level of subordinated debt conversions this quarter. The core net interest margin was stable at 4.07% compared to 4.06% in the first quarter. · The estimated Tier 1 common to risk-weighted assets ratio was 9.32%, unchanged from the first quarter. - more - ZIONS BANCORPORATION Press Release – Page 2 July 18, 2011 “We are pleased with the progress made in the second quarter. We saw continued broad-based improvement in credit quality metrics, and we saw modest growth in our loan portfolio, with commercial and consumer loan growth more than offsetting a modest decline in commercial real estate loans,” said Harris H. Simmons, chairman and chief executive officer. Mr. Simmons continued, “We experienced continued strengthening of our funding mix, with average checking deposits increasing nearly $500 million during the quarter.” Mr. Simmons concluded, “We are sanguine about our opportunities – we expect profitability to continue to strengthen and note that our relatively strong capital and funding ratios position us to take advantage of lending opportunities as they arise.” Loans Net loans and leases of $36.82 billion at June 30, 2011 increased approximately $278 million or 0.8% from $36.55 billion at March 31, 2011, compared to a $202 million decline during the first quarter of 2011. The strongest growth was in the energy portfolio at Amegy and in residential mortgages in selected markets. Certain FDIC-supported loans continue to experience better performance than previously forecasted. The expectation of higher cash flows from this portfolio exceeding original forecasts results in a higher rate of accretion in loan balances and the recognition of additional interest income. The estimated effect on the financial statements of this higher accretion and the corresponding impact on the FDIC indemnification asset are summarized as follows: - more - ZIONS BANCORPORATION Press Release – Page 3 July 18, 2011 (In thousands) June30, March 31, December 31, Balance sheet: Change in assets – increase (decrease): FDIC-supported loans $ $ $ FDIC indemnification asset (included in other assets) Balance at end of period: FDIC-supported loans FDIC indemnification asset (included in other assets) Three Months Ended June30, March 31, December 31, Statement of income: Interest income: Interest and fees on loans $ $ $ Noninterest expense: Other noninterest expense Net increase in pretax income $ $ $ Asset Quality Net loan and lease charge-offs were $113 million for the second quarter of 2011 compared to $141 million for the first quarter of 2011. Net charge-offs declined in nearly all major loan portfolio segments across all subsidiary banks. Classified loans decreased approximately 12% to $2.68 billion at June 30, 2011 compared to $3.05 billion at March 31, 2011, which were down 11% from the previous quarter. Classified loans that are current as to principal and interest were approximately 69% for the second quarter of 2011 compared to 68% for the first quarter of 2011. Nonperforming lending-related assets declined approximately 10% to $1.51 billion at June 30, 2011 from $1.68 billion at March 31, 2011. Additions to nonperforming lending-related assets declined to $263 million during the second quarter of 2011 compared to $337 million during the first quarter of 2011. Nonaccrual loans declined approximately 10% to $1.27 billion at June 30, 2011 from $1.41 billion at March 31, 2011. Nonaccrual loans that are current were approximately 38% of the balance at June 30, 2011 compared to 34% at March 31, 2011. Accruing loans past due 30 days or more declined approximately 18% to $301 million at June 30, 2011 compared to $366 million at March 31, 2011. Other real estate owned declined approximately 11% to $239 million at June 30, 2011 compared to $269 million at March 31, 2011. - more - ZIONS BANCORPORATION Press Release – Page 4 July 18, 2011 The ratio of nonperforming lending-related assets to net loans and leases and other real estate owned was 4.06% at June 30, 2011 compared to 4.54% at March 31, 2011. The provision for loan losses declined to $1.3 million for the second quarter of 2011 from $60 million for the first quarter of 2011. The allowance for loan losses declined to $1.24 billion at June 30, 2011 compared to $1.35 billion at March 31, 2011. As a percentage of net loans and leases, the allowance was 3.36% at June 30, 2011 compared to 3.69% at March 31, 2011. The allowance for credit losses was $1.34 billion, or 3.63% of net loans and leases at June 30, 2011, compared to $1.45 billion, or 3.97% of net loans and leases at March 31, 2011. Capital Transactions Effective May 16, 2011, $138.5 million of convertible subordinated debt was converted into depositary shares each representing a 1/40th interest in a share of the Company’s preferred stock. This conversion added 138,269 shares of Series C and 200 shares of Series A to the Company’s preferred stock. Accelerated discount amortization on the converted debt increased interest expense by a pretax noncash amount of approximately $61.4 million ($50.0 million after-tax) in the second quarter of 2011, compared to $41.0 million ($33.3 million after-tax) in the first quarter of 2011. The estimated Tier 1 common to risk-weighted assets ratio was 9.32% at June 30, 2011, unchanged from March 31, 2011. Deposits Average total deposits for the second quarter of 2011 increased $296 million or 0.7% to $40.88 billion compared to $40.59 billion for the first quarter of 2011. The increase was primarily caused by the higher level of average noninterest-bearing demand deposits for the second quarter of 2011, which was $14.16 billion compared to $13.67 billion for the first quarter of 2011. The ratio of loans to deposits was 89.7% at June 30, 2011 compared to 90.3% at March 31, 2011. - more - ZIONS BANCORPORATION Press Release – Page 5 July 18, 2011 Net Interest Margin The net interest margin decreased to 3.62% in the second quarter of 2011 compared to 3.76% in the first quarter of 2011, primarily due to the higher level of accelerated discount amortization (53 bp compared to 36 bp in the first quarter). The core net interest margin, adjusted for the amortization on convertible subordinated debt and accretion on acquired loans, was 4.07% in the second quarter compared to 4.06% in the first quarter. Cash and investments in interest-bearing deposits increased to $5.96 billion at June 30, 2011 compared to $5.64 billion at March 31, 2011, which had an adverse effect on the net interest margin. Investment Securities During the second quarter of 2011, the Company recognized credit-related net impairment losses on CDOs of $5.2 million or $0.02 per diluted share, compared to $3.1 million or $0.01 per diluted share during the first quarter of 2011. CDOs for which the underlying collateral is predominantly bank trust preferred securities comprised $1.64 billion of the $2.26 billion in amortized cost of the CDO portfolio at June 30, 2011. The following table shows the changes in carrying value for bank and insurance trust preferred CDOs at June 30, 2011 compared to March 31, 2011 according to original ratings: (Amounts in millions) June 30, 2011 % of carrying Change Original Par Amortized cost Carrying value value to par 6/30/11 ratings Amount % Amount % Amount % 6/30/11 3/31/11 vs 3/31/11 AAA $ 50% $ 53% $ 69% 65% 59% 6% A 47% 45% 30% 30% 37% -7% BBB 67 3% 34 2% 6 1% 9% 16% -7% $ 100% $ 100% $ 100% 47% 48% -1% - more - ZIONS BANCORPORATION Press Release – Page 6 July 18, 2011 For original AAA-rated securities, limited trading activity continued this quarter at generally higher prices than seen last quarter. For original A- and BBB-rated securities, changes in CDO valuations were attributable to an increase in the limited trading activity, which provided additional market-based information to estimate fair value. During the second quarter, the Company sold $95.4 million in amortized cost ($185.2 million par amount) of original AAA-rated CDO securities for a $4.1 million loss. The aggregate sale price exceeded modeled fair value. The sales included bank and insurance CDO securities with $69.1 million in amortized cost ($120 million par amount) sold at a gain. Noninterest Income and Noninterest Expense Noninterest income for the second quarter of 2011 was $128.3 million compared to $134.1 million in the first quarter of 2011. The decline in the second quarter of 2011 compared to the first quarter primarily resulted from the $18.9 million gain on FDIC-supported loans recognized in the first quarter. The more significant increases in the second quarter compared to the first quarter were in dividends and other investment income, which included several miscellaneous gains, loan sales and servicing income, and fair value and nonhedge derivative income. Noninterest expense for the second quarter of 2011 was $416.3 million compared to $408.4 million for the first quarter of 2011. Significant changes from the first quarter included increased salaries and employee benefits from share-based awards and adjustments to benefit-related accruals, an increased expense impact from the change in the negative provision for unfunded lending commitments, and increased other noninterest expense from reductions to the FDIC indemnification asset. These changes were offset by decreases in OREO expense and FDIC premiums. The reduced level of FDIC premiums resulted from changes in the FDIC’s assessment formula. Impact of Durbin Amendment On June 29, 2011, the Federal Reserve enacted the Durbin Amendment of The Dodd-Frank Act which will limit debit card interchange fees charged by banks. The Company estimates the annual negative impact on bankcard fees to be approximately $35 million to $40 million pretax, beginning in the fourth quarter of 2011, before the impact of any offsetting pricing actions on deposit accounts or other products and services. - more - ZIONS BANCORPORATION Press Release – Page 7 July 18, 2011 Conference Call Zions will host a conference call to discuss these second quarter results at 5:30 p.m. ET this afternoon (July 18, 2011). Media representatives, analysts and the public are invited to listen to this discussion by calling 253-237-1247 (domestic and international) and entering the passcode 78952461, or via on-demand webcast. A link to the webcast will be available on the Zions Bancorporation website at www.zionsbancorporation.com. A replay of the call will be available from approximately 7:30 p.m. ET on Monday, July 18, 2011, until midnight ET on Monday, July 25, 2011, by dialing 706-645-9291 (domestic and international) and entering the passcode 78952461. The webcast of the conference call will also be archived and available for 30 days. About Zions Bancorporation Zions Bancorporation is one of the nation's premier financial services companies, consisting of a collection of great banks in select Western markets. Zions operates its banking businesses under local management teams and community identities through approximately 500 offices in 10 Western and Southwestern states:Arizona, California, Colorado, Idaho, Nevada, New Mexico, Oregon, Texas, Utah and Washington. The Company is a national leader in Small Business Administration lending and public finance advisory services. In addition, Zions is included in the S&P 500 and NASDAQ Financial 100 indices. Investor information and links to subsidiary banks can be accessed at www.zionsbancorporation.com. Forward-Looking Information Statements in this press release that are based on other than historical data or that express the Company’s expectations regarding future events or determinations are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements provide current expectations or forecasts of future events or determinations. These forward-looking statements are not guarantees of future performance or determinations, nor should they be relied upon as representing management’s views as of any subsequent date. Forward-looking statements involve significant risks and uncertainties and actual results may differ materially from those presented, either expressed or implied, in this press release. Factors that might cause such differences include, but are not limited to: - more - ZIONS BANCORPORATION Press Release – Page 8 July 18, 2011 the Company’s ability to successfully execute its business plans and achieve its objectives; changes in general economic and financial market conditions, either internationally, nationally or locally in areas in which the Company conducts its operations, including changes in securities markets and valuations in structured securities and other assets; changes in governmental policies and programs resulting from general economic and financial market conditions; changes in interest and funding rates; continuing consolidation in the financial services industry; new private and governmental legal actions or changes in existing private and governmental legal actions; increased competitive challenges and expanding product and pricing pressures among financial institutions; legislation or regulatory changes which adversely affect the Company’s operations or business (including The Dodd-Frank Wall Street Reform and Consumer Protection Act); and changes in accounting policies, procedures or determinations as may be required by the Financial Accounting Standards Board or other regulatory agencies. Additional factors that could cause actual results to differ materially from those expressed in the forward-looking statements are discussed in Zions Bancorporation’s most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission (“SEC”) and available at the SEC’s Internet site (http://www.sec.gov). Except as required by law, the Company specifically disclaims any obligation to update any factors or to publicly announce the result of revisions to any of the forward-looking statements included herein to reflect future events or developments. - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 9 FINANCIAL HIGHLIGHTS (Unaudited) Three Months Ended (In thousands, except per share and ratio data) June 30, March 31, December 31, September 30, June 30, PER COMMON SHARE Dividends $ Book value per common share Tangible common equity per common share SELECTED RATIOS Return on average assets % % )% )% )% Return on average common equity % % )% )% )% Net interest margin % Capital Ratios Tangible common equity ratio % Tangible equity ratio % Average equity to average assets % Risk-Based Capital Ratios1: Tier 1 common to risk-weighted assets % Tier 1 leverage % Tier 1 risk-based capital % Total risk-based capital % Taxable-equivalent net interest income $ Weighted average common and common- equivalent shares outstanding Common shares outstanding 1 Ratios for June 30, 2011 are estimates. - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 10 CONSOLIDATED BALANCE SHEETS June 30, March 31, December 31, September 30, June 30, (In thousands, except share amounts) (Unaudited) (Unaudited) (Unaudited) (Unaudited) ASSETS Cash and due from banks $ Money market investments: Interest-bearing deposits Federal funds sold and security resell agreements Investment securities: Held-to-maturity, at adjusted cost (approximate fair value $762,998, $758,169, $788,354, $783,362, and $802,370) Available-for-sale, at fair value Trading account, at fair value Loans held for sale Loans: Loans and leases excluding FDIC-supported loans FDIC-supported loans Less: Unearned income and fees, net of related costs Allowance for loan losses Loans and leases, net of allowance Other noninterest-bearing investments Premises and equipment, net Goodwill Core deposit and other intangibles Other real estate owned Other assets $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits: Noninterest-bearing demand $ Interest-bearing: Savings and NOW Money market Time under $100,000 Time $100,000 and over Foreign Securities sold, not yet purchased Federal funds purchased and security repurchase agreements Other short-term borrowings Long-term debt Reserve for unfunded lending commitments Other liabilities Total liabilities Shareholders’ equity: Preferred stock, without par value, authorized 4,400,000 shares Common stock, without par value; authorized 350,000,000 shares; issued and outstanding 184,311,290, 183,854,486, 182,784,086, 177,202,340, and 173,331,281 shares Retained earnings Accumulated other comprehensive income (loss) Controlling interest shareholders’ equity Noncontrolling interests ) Total shareholders’ equity $ - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 11 CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended (In thousands, except per share amounts) June 30, March 31, December 31, September 30, June 30, Interest income: Interest and fees on loans $ Interest on money market investments Interest on securities: Held-to-maturity Available-for-sale Trading account Total interest income Interest expense: Interest on deposits Interest on short-term borrowings Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges and fees on deposit accounts Other service charges, commissions and fees Trust and wealth management income Capital markets and foreign exchange Dividends and other investment income Loan sales and servicing income Fair value and nonhedge derivative income (loss) ) ) Equity securities gains (losses), net ) Fixed income securities gains (losses), net ) ) Impairment losses on investment securities: Impairment losses on investment securities ) Noncredit-related losses on securities not expected to be sold (recognized in other comprehensive income) - Net impairment losses on investment securities ) Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy, net Furniture and equipment Other real estate expense Credit related expense Provision for unfunded lending commitments ) ) Legal and professional services Advertising FDIC premiums Amortization of core deposit and other intangibles Other Total noninterest expense Income (loss) before income taxes ) ) ) Income taxes (benefit) Net income (loss) Net income (loss) applicable to noncontrolling interests ) Net income (loss) applicable to controlling interest ) ) ) Preferred stock dividends ) Preferred stock redemption - Net earnings (loss) applicable to common shareholders $ $ $ ) $ ) $ ) Weighted average common shares outstanding during the period: Basic shares Diluted shares Net earnings (loss) per common share: Basic $ $ $ ) $ ) $ ) Diluted ) ) ) - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 12 Loan Balances By Portfolio Type (Unaudited) (In millions) June 30, March 31, December 31, September 30, June 30, Commercial: Commercial and industrial $ Leasing Owner occupied Municipal Total commercial Commercial real estate: Construction and land development Term Total commercial real estate Consumer: Home equity credit line 1-4 family residential Construction and other consumer real estate Bankcard and other revolving plans Other Total consumer FDIC-supported loans 1 Total loans $ 1 FDIC-supported loans represent loans acquired from the FDIC subject to loss sharing agreements. - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 13 Nonperforming Lending-Related Assets (Unaudited) (Amounts in thousands) June 30, March 31, December 31, September 30, June 30, Nonaccrual loans $ Other real estate owned Nonperforming lending-related assets, excluding FDIC-supported assets FDIC-supported nonaccrual loans FDIC-supported other real estate owned FDIC-supported nonperforming assets Total nonperforming lending-related assets $ Ratio of nonperforming lending-related assets to net loans and leases 1 and other real estate owned % Accruing loans past due 90 days or more, excluding FDIC-supported loans $ FDIC-supported loans past due 90 days or more Ratio of accruing loans past due 90 days or more to net loans and leases 1 % Nonaccrual loans and accruing loans past due 90 days or more $ Ratio of nonaccrual loans and accruing loans past due 90 days or more to net loans and leases 1 % Accruing loans past due 30-89 days, excluding FDIC-supported loans $ FDIC-supported loans past due 30-89 days Restructured loans included in nonaccrual loans Restructured loans on accrual Classified loans, excluding FDIC-supported loans 1 Includes loans held for sale. - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 14 Allowance for Credit Losses (Unaudited) Three Months Ended (Amounts in thousands) June 30, March 31, December 31, September 30, June 30, Allowance for Loan Losses Balance at beginning of period $ Add: Provision for losses Change in allowance covered by FDIC indemnification ) ) ) Deduct: Gross loan and lease charge-offs ) Net charge-offs recoverable from FDIC 13 Recoveries Net loan and lease charge-offs ) Balance at end of period $ Ratio of allowance for loan losses to net loans and leases, at period end % Ratio of allowance for loan losses to nonperforming loans, at period end % Annualized ratio of net loan and lease charge-offs to average loans % Reserve for Unfunded Lending Commitments Balance at beginning of period $ Provision charged (credited) to earnings ) ) Balance at end of period $ Total Allowance for Credit Losses Allowance for loan losses $ Reserve for unfunded lending commitments Total allowance for credit losses $ Ratio of total allowance for credit losses to net loans and leases outstanding, at period end % - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 15 Nonaccrual Loans By Portfolio Type (Excluding FDIC-Supported Loans) (Unaudited) (In millions) June 30, March31, December31, September30, June 30, 2011 2011 Loans held for sale
